Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Amendment No. 1 to the Registration Statement on Form S-4 of our report dated March6, 2015 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Speedway Motorsports, Inc.’s Annual Report on Form 10-K for the year ended December31, 2014. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Charlotte, North Carolina May 13, 2015
